Case 1:21-cr-00192-RCL Document 23 Filed 09/09/21 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

Vv. Case No. 1:21-cer-192-RCL

JOSEPH CABLE BARNES,

Defendant.

ORDER

Before the Court is the government’s Suggestion of Death and Motion for Abatement of
Prosecution. ECF Nos. 21 & 22. Mr. Barnes died on June 12, 2021 in Austin, Texas. Jd Death
“abates ... all proceedings had in the prosecution from its inception.” United States v. Pogue, 19
F.3d 663, 665 (D.C. Cir. 1994) (quoting Durham v. United States, 401 U.S. 481, 483 (1971) (per
curiam)). Accordingly, the government’s motion for abatement is GRANTED and the indictment
against Mr. Barnes is hereby DISMISSED.

IT IS SO ORDERED.

“Cen oti

Date: f)¢/ cy Royce C. Lamberth
United States District Judge
